TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00162-CV


Texas Department of Public Safety, Appellant

v.

Bryan H. Reynolds, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-06-003925, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
		The Texas Department of Public Safety has filed a document entitled "Appellant's
Unopposed Notice of Withdrawal of Notice of Interlocutory Appeal."  In the document, the
Department states that it is withdrawing its notice of interlocutory appeal.  The Department further
states that it has conferred with appellee's attorney of record regarding this matter, and appellee is
unopposed to the withdrawal of the notice of appeal in this case.  Accordingly, we dismiss this
appeal.  See Tex. R. App. P. 42.1(a).


Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   July 8, 2008